Timlin, J.
(dissenting). By ch. 332, Laws of 1909, it was provided that in actions for death or personal injuries caused by the negligent omission of a railroad company to comply with the requirements of sec. 1809, the fact that the person injured or killed was guilty of a slight want of ordinary care contributing to the injury or death should not bar a recovery. “The burden of proof that the person so injured *467or killed was guilty of more than slight want of ordinary eare contributing to the injury or death shall be upon the railroad company or corporation operating such railroad.”
This statute was passed after more than half a century’s experience in deciding such cases under rules of contributory negligence established and upheld by the court. It is apparent that such rules were not satisfactory and did not promote the cause of justice as justice is now understood. Therefore the proper legal representatives of the people of this commonwealth undertook, as they lawfully might, to change the law as it formerly existed. I think it was our duty to recognize this change in the instant case, which is governed by the statute referred to. I think it was error to reverse the verdict of the jury in the instant case on the question of fact involved and pronounce as matter of law upon the degree of want of ordinary care exhibited by the plaintiff in approaching and crossing the railroad track. Especially is this true where the burden of proof is by statute quoted upon the defendant. This statute could be given a just and equitable construction so as to soften the rigor of the ancient law and protect the railroad companies. I regret that this was not done. An intelligent recognition of the fact that the legislature has the right to make such changes and that the old decisions of this court on such questions did not satisfy the present-day notion of right and justice would go far to increase confidence 'in the courts. Whether or not there is shown on the part of the plaintiff a lack of ordinary care contributing proximately to cause his injuries is fundamentally a question of fact. Certain artificial rules relative to railway crossing accidents were established by the courts at an early day in response to the demands of justice as it was then understood and in vindication of a derivative common law governing the case. These were well enough so long as accepted and acquiesced in, but when the legislature undertakes to change *468tbe law 'and does so moderately, I think it is tbe duty of this court to accept tbe change cheerfully and with alacrity so long as tbis change is within tbe power of the legislature.
Since tbe injury in question tbe law has been changed again by cb. 653, Laws of 1911, so that nothing short of gross negligence on tbe part of tbe person injured shall bar a recovery, and tbe burden of proof to show that tbe person injured or killed was guilty of gross negligence contributing to tbe injury or death is cast upon tbe railroad company. I am afraid it will be very bard to administer tbe law justly under tbis latter statute, but what can tbe legislature do when its moderate efforts to make a change in tbe interest of justice are disregarded?
Assuming that tbis locomotive engine was traveling at tbe rate of twelve miles an hour and that it omitted tbe statutory signals, a mere lack of attention for half a minute before entering on tbe track would bring about tbe collision. Tbe locomotive was not in sight for more than half a minute before it struck tbe plaintiff. Tbe plaintiff was negligent as found by the jury, but it is purely a question of fact whether or not such negligence exceeded a slight want of ordinary care, and that question should not be determined by considering tbe adjectives used twenty or thirty years ago in writing tbe opinions of tbis court.
Believing that an injustice has been done to tbe plaintiff and an unwarrantable interference with tbe verdict indulged in, I respectfully dissent from tbe majority opinion.
Chief Justice Winslow and Mr. Justice Kerwin concur in tbis dissent.
A motion for a rehearing was denied, with $25 costs, on May 14, 1913.